From the *947return to the writ of habeas corpus, to which no traverse was filed, it appears that the relator was held by the sheriff of Kings county pursuant to an order of the Special Term of the Supreme Court, committing him to his custody for a civil contempt. The court had jurisdiction to make the order, and the provisions thereof were within its power. Ho other questions can be presented by sucha writ. (People ex rel. Price v. Hayes, 151 App. Div. 561.) The order discharging relator should be reversed, without costs, and he should be remanded to the custody of the sheriff of Kings county. Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.